DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 12-13 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Swanson et al. (US 2013/0247965).

Regarding claim 9, Swanson discloses a solar cell in Figure 4L, comprising:
a first thin dielectric layer (406) disposed on a back surface of a substrate (402) ([32]);

	a second thin dielectric layer (412) disposed on the back surface of the substrate (402) ([36]);
	a polycrystalline silicon emitter region (460) disposed on the second thin dielectric layer (412) (As discussed in [39] and [25], layer 460 can be doped polysilicon);
	a third thin dielectric layer (layer 412 on side surface of layers 408 and 450) disposed directly between the semiconductor stack (layers 408 and 450) and the polycrystalline silicon emitter region (460) (Figure 4L);
	an insulator layer (layer 412 on top of layers 408 and 450) disposed on the semiconductor stack (layers 450 and 408), wherein at least a portion of the polycrystalline silicon emitter region (460) is disposed on the insulator layer (Figure 4L and [36]-[37]);
	a first conductive contact structure (490) disposed on the semiconductor stack (408 and 450) ([44]), wherein the first conductive contact structure (490) is disposed through the insulator layer (Figure 4L); and
	a second conductive contact structure (492) disposed on the polycrystalline silicon emitter region (460) ([45]), wherein the polycrystalline silicon emitter region (460) overlaps the semiconductor stack (450 and 408) (Figure 4L).



	Regarding claim 12, Swanson discloses all of the claim limitations as set forth above. Swanson additionally discloses that the first, second and third thin dielectric layer comprise silicon dioxide ([32], [36]-[37] and claims 9-10).

Regarding claim 13, Swanson discloses all of the claim limitations as set forth above. Swanson additionally discloses that the polycrystalline silicon emitter region (460) is N-type (the doped polysilicon region is doped relative to the substrate and can be N-type, [25] and [38]).

Regarding claim 15, Swanson discloses all of the claim limitations as set forth above. Swanson additionally discloses a fourth thin dielectric layer (414) disposed on a light-receiving surface of the substrate ([36] and Figure 4L); a polycrystalline silicon layer (462) disposed on the fourth thin dielectric layer (Figure 4L and [25], [42], layer 462 can be polysilicon); and an anti-reflective coating (ARC) layer (470) disposed on the polycrystalline silicon layer (Figure 4L and [42]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US 2013/0247965) in view of Sakata (WO 2012/132654 A1, see English machine translation previously provided for mapping). 

Regarding claim 1, Swanson discloses a solar cell in Figure 4L, comprising:

	a semiconductor structure (layers 450 and 408) disposed on the first thin dielectric layer (406) (Figure 4L), wherein the semiconductor structure comprises a stack of two or more distinct semiconductor layers (As discussed in [33] and [38], layer 450 is doped polysilicon and layer 408 can be boron which is a semiconductor material); 
	a second thin dielectric layer (412) disposed on the back surface of the substrate (402) ([36]);
	a polycrystalline silicon emitter region (460) disposed on the second thin dielectric layer (412) (As discussed in [39] and [25], layer 460 can be doped polysilicon);
	a third thin dielectric layer (layer 412 on side surface of layers 408 and 450) disposed directly between the semiconductor structure (layers 408 and 450) and the polycrystalline silicon emitter region (460) (Figure 4L);
	an insulator layer (layer 412 on top of layers 408 and 450) disposed on the semiconductor structure (layers 450 and 408), wherein at least a portion of the polycrystalline silicon emitter region (460) is disposed on the insulator layer (Figure 4L and [36]-[37]);
	a first conductive contact structure (490) disposed on the semiconductor structure (408 and 450) ([44]), wherein the first conductive contact structure (490) is disposed through the insulator layer (Figure 4L); and
	a second conductive contact structure (492) disposed on the polycrystalline silicon emitter region (460) ([45]), wherein the polycrystalline silicon emitter region (460) overlaps the semiconductor structure (450 and 408) (Figure 4L).


	Swanson does not disclose that the third thin dielectric layer is at least partially sloped between the semiconductor structure and the polycrystalline silicon emitter region.
Sakata discloses a sloped shape of emitter layers and dielectric layers in a back contact solar cell (Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Swanson such that the third thin dielectric layer is at least partially sloped between the semiconductor structure and the polycrystalline silicon emitter region, as taught by Sakata, as such a modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 4, modified Swanson discloses all of the claim limitations as set forth above. Swanson additionally discloses that the first, second and third thin dielectric layer comprise silicon dioxide ([32], [36]-[37] and claims 9-10).

Regarding claim 5, modified Swanson discloses all of the claim limitations as set forth above. Swanson additionally discloses a second portion of the back surface comprises a texturized surface (Figure 4L).


Regarding claim 8, modified Swanson discloses all of the claim limitations as set forth above. Swanson additionally discloses a fourth thin dielectric layer (414) disposed on a light-receiving surface of the substrate ([36] and Figure 4L); a polycrystalline silicon layer (462) disposed on the fourth thin dielectric layer (Figure 4L and [25], [42], layer 462 can be polysilicon); and an anti-reflective coating (ARC) layer (470) disposed on the polycrystalline silicon layer (Figure 4L and [42]).


Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Westerberg et al. (US 2016/0087122) in view of Ji et al. (US 2012/0042945) and Sakata (WO 2012/132654 A1, see English machine translation previously provided for mapping). 

Regarding claim 1, Westerberg discloses a solar cell in Figure 8B, comprising:
a first thin dielectric layer  (104) disposed on a back surface of a substrate (102) ([32]);
	a semiconductor stack (110) disposed on the first thin dielectric layer ([40]), 

	a polycrystalline silicon emitter region (124) disposed on the second thin dielectric layer ([47]);
	a third thin dielectric layer (118) disposed directly between the semiconductor stack (110) and the polycrystalline silicon emitter region (124) ([40] and Figure 8B);
	an insulator layer (112) disposed on the semiconductor stack (110) ([40]), wherein at least a portion of the polycrystalline silicon emitter region (124) is disposed on the insulator layer (Figure 8B);
a first conductive contact structure (832) disposed on the semiconductor stack ([53]), wherein the first conductive contact structure is disposed through the insulator layer (Figure 8B); and
a second conductive contact structure (834) disposed on the polycrystalline silicon emitter region (124) ([53]), wherein the polycrystalline silicon emitter region overlaps the semiconductor stack (Figure 8B).
	
The term “disposed on” does not require direct contact or a particular order of the layers. All of the layers of the solar cell of Westerberg are “disposed on” each other. 

	Westerberg does not disclose that the semiconductor stack comprises a stack of two or more distinct semiconductor layers.


 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the semiconductor stack of Westerberg such that it comprises a stack of two or more distinct semiconductor layers, as taught by Ji, because the semiconductor stack taught by Ji increase the efficiency of the device and reduces recombination (Ji, [86]).


	Westerberg does not disclose that the third thin dielectric layer is at least partially sloped between the semiconductor structure and the polycrystalline silicon emitter region.
Sakata discloses a sloped shape of emitter layers and dielectric layers in a back contact solar cell (Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Westerberg such that the third thin dielectric layer is at least partially sloped between the semiconductor structure and the polycrystalline silicon emitter region, as taught by Sakata, as such a modification would involve a mere change in configuration.  It has been held that a change in configuration In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 4, modified Westerberg discloses all of the claim limitations as set forth above. Westerberg additionally discloses that the first, second and third thin dielectric layer comprise silicon dioxide ([32], [39] and [42]).

Regarding claim 5, modified Westerberg discloses all of the claim limitations as set forth above. Westerberg additionally discloses that a second portion of the back surface comprises a texturized surface (Figure 8B).

	Regarding claim 6, modified Westerberg discloses all of the claim limitations as set forth above. Westerberg additionally discloses that the polycrystalline silicon emitter region (124) is N-type (layer 124 can be N-type polysilicon, [47]).

Regarding claim 7, modified Westerberg discloses all of the claim limitations as set forth above. Westerberg additionally discloses that the first and second conductive contact structures each comprises an aluminum-based metal seed layer (128) disposed on the semiconductor stack and the polycrystalline silicon emitter region, respectively, and each further comprises a metal layer (130) disposed on the aluminum-based metal seed layer ([45]).

.

Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Westerberg et al. (US 2016/0087122) in view of Ji et al. (US 2012/0042945).

Regarding claim 9, Westerberg discloses a solar cell in Figure 8B, comprising:
a first thin dielectric layer  (104) disposed on a back surface of a substrate (102) ([32]);
	a semiconductor stack (110) disposed on the first thin dielectric layer ([40]), 
	a second thin dielectric layer (122) disposed on the back surface of the substrate (102) ([47]);
	a polycrystalline silicon emitter region (124) disposed on the second thin dielectric layer ([47]);
	a third thin dielectric layer (118) disposed directly between the semiconductor stack (110) and the polycrystalline silicon emitter region (124) ([40] and Figure 8B);
	an insulator layer (112) disposed on the semiconductor stack (110) ([40]), wherein at least a portion of the polycrystalline silicon emitter region (124) is disposed on the insulator layer (Figure 8B);

a second conductive contact structure (834) disposed on the polycrystalline silicon emitter region (124) ([53]), wherein the polycrystalline silicon emitter region overlaps the semiconductor stack (Figure 8B).
	
The term “disposed on” does not require direct contact or a particular order of the layers. All of the layers of the solar cell of Westerberg are “disposed on” each other. 

	Westerberg does not disclose that the semiconductor stack comprises a stack of two or more distinct semiconductor layers.

Ji discloses a back contact solar cell in Figure 2 comprising a semiconductor substrate (110) ([54]), a back buffer layer (1921) ([75]-[76]), a polycrystalline silicon emitter region (1211, 1212) ([93]-[95]), a semiconductor stack (171) ([80]) disposed on the dielectric layer (1921), wherein the semiconductor stack (171) comprises a stack of two or more distinct semiconductor layers (1711, 1712) ([80]-[86]).
 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the semiconductor stack of Westerberg such that it comprises a stack of two or more distinct semiconductor layers, as taught by Ji, 

Regarding claim 12, modified Westerberg discloses all of the claim limitations as set forth above. Westerberg additionally discloses that the first, second and third thin dielectric layer comprise silicon dioxide ([32], [39] and [42]).

	Regarding claim 13, modified Westerberg discloses all of the claim limitations as set forth above. Westerberg additionally discloses that the polycrystalline silicon emitter region (124) is N-type (layer 124 can be N-type polysilicon, [47]).

Regarding claim 14, modified Westerberg discloses all of the claim limitations as set forth above. Westerberg additionally discloses that the first and second conductive contact structures each comprises an aluminum-based metal seed layer (128) disposed on the semiconductor stack and the polycrystalline silicon emitter region, respectively, and each further comprises a metal layer (130) disposed on the aluminum-based metal seed layer ([45]).

Regarding claim 15, modified Westerberg discloses all of the claim limitations as set forth above. Westerberg additionally discloses a fourth thin dielectric layer (122’) disposed on a light-receiving surface of the substrate ([41]-[42]); a polycrystalline silicon layer (120’) disposed on the fourth thin dielectric layer ([41]-[42]); and an anti-reflective coating (ARC) layer disposed on the polycrystalline silicon layer ([41]-[42]).
Response to Arguments
Applicant's arguments filed 10/21/2021 with respect to the Swanson reference have been fully considered but they are not persuasive.
Applicant argues that the Swanson does not disclose a semiconductor stack of two or more distinct semiconductor layers as claimed. 

	Examiner respectfully disagrees. Swanson discloses a semiconductor stack (layers 450 and 408) disposed on the first thin dielectric layer (406) (Figure 4L), wherein the semiconductor stack comprises a stack of two or more distinct semiconductor layers (As discussed in [33] and [38], layer 450 is doped polysilicon and layer 408 can be boron which is a semiconductor material). 

Applicant’s arguments with respect to the Westerberg reference have been considered but are moot as a result of the new grounds of rejection and the addition of the Ji reference.

Allowable Subject Matter
Claims 16-20 are allowed.

Claims 2-3 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726